Ragan, C.,
dissenting.
The general rule is said to be that any act of recognition or acknowledgment of a superior title in another, during the period of adverse possession, will amount to an interruption of the continuity of possession, and defeat the operation of the statute. (See the rule stated and the authorities collated in 1 Am. & Eng. Ency. Law [2d ed.] p. 838.) The precise question here then is, what act, or what conduct on the part of an adverse occupant, is such a recognition or acknowledgment of the paramount title as will stop the running of the statute of limitations in favor of such adverse occupant? In the case at bar, the evidence shows conclusively that Reynolds, while holding the real estate adversely before the statute had run so as to complete his title, voluntarily offered and attempted to purchase the paramount title to this real estate from Fisk, the owner thereof. The authorities hold that such conduct on the part of an adverse holder is evidence which will support a finding that at that time the occupant, then at least, was not occupying adversely to the holder of the paramount title. See Lovell v. Frost, 44 Cal. 471, where it was distinctly held: “If a party in possession of land offers to purchase it from the true owner, and this offer is made, not merely to buy an outstanding or adverse claim in order to quiet his possession or protect himself from litigation, the offer is a recognition of the owner’s title, and will stop *163the running of the statute.” To the same effect see Litchfield v. Sewall, 66 N. W. Rep. [Ia.] 104, and cases there cited, in which it is said: “It seems to be well settled that an offer by defendant to purchase the property, which he is holding adversely from the plaintiff, within the statutory time, is a clear recognition of plaintiff’s title, and will interrupt the running of the statute.”
At the time Reynolds made this attempt to purchase Fisk’s title, the statute had not so run as to perfect his own title to the real estate by the adverse occupancy thereof. Clearly, then, Reynolds was not trying to buy an outstanding or adverse claim existing against this real estate in order to quiet his possession to the same or protect him from threatened litigation in reference thereto. He believed, if he did not know, that the paramount legal paper title was in Fisk, and he desired to acquire it so as to vest in his grantee, Oldig, a perfect title to the real estate. The fact that, after receiving and recording the "forged deed, he procured the patent issued by the United States to Fisk from the l.and office and caused it to be spread upon the records is another circumstance which tends at least to show that, at that time and from that time, he was not occupying adversely to the Fisk title but in subordination thereto. The district court concluded from Reynolds’ conduct in attempting to purchase the real estate from Fisk that from that time forth he did not claim title to the real estate as against Fisk, nor hold possession nor occupy the same adversely to him, and we think the evidence sustains this conclusion. The judgment of the district court should be affirmed.